DETAILED ACTION
Status of the Claims
	Claims 1-3 and 5-9 are cancelled. Claims 24-26 and 29 are pending in this application. Claims 24-26 and 29 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the US provisional application #62/812,028 filed on 02/28/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Interview Request from Applicant
	It was noted that applicant submitted an interview request along with the request for continued examination, the amendments and applicant arguments.  The examiner has scheduled an interview with applicant (see below).  Normally, interviews are granted before applicant submits new amended claims and arguments (either after a non-final or a final rejection) so that prosecution can be advanced appropriately based on the interview.  Many times before an interview, applicant may provide the examiner proposed claim amendments and/or arguments by fax or e-mail, which are not yet of 
	An interview date has been set with the applicant and will be conducted on 10-7-2021 at 2pm EST.  The examiner will discuss the items below at the interview.  

Maintained Rejection – Modified as Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al., “Venofer” (Non-patent literature, “Venofer-safety-data-sheet”, pub. date 01/10/2019), and Kratz et al. (US pub. no 2015/0165070A1, pub. date 06/18/2015). “Venofer” (Non-patent literature, “Venofer-safety-data-sheet”, pub. date 01/10/2019) herein will be referred as “Venofer”. Kratz et al. (US pub. no 2015/0165070A1, pub. date 06/18/2015) herein will be referred as Kratz et al. 
Regarding claim 24, Newton et al. teach “an aqueous solution of sucrose and iron sucrose complex” (paragraph [0083]) and “Suitable bases for use as the first and/or second selected bases include, for example, alkali metal carbonates, e.g. Sodium carbonate, alkali metal bicarbonates, e.g., Sodium bicarbonate” (paragraphs [0066], [0211], [0213]). Newton et al. also teach iron sucrose complexes in aqueous solution “at a pH in the range from…more preferably from about 9.5 to about 12, most preferably from about 10.5 to about 12” (paragraphs [0083], [0084] and [0130]). Regarding the “iron being present in both iron (II) and iron (III) form” limitation, Newton teaches ferric (para 14) thus meeting Fe(III) limitation.
Regarding claims 5-6, 24 and 26, Newton et al. teach iron sucrose complexes in aqueous solution wherein “According to certain sub-embodiments of the invention, the weight average molecular weight of the prepared iron Sucrose complex is about 35,000” (paragraph [0022]) where “the weight average molecular weight may be determined by gel permeation chromatography (GPC)” (paragraphs [0094], [0142]). Newton et al. additionally teach iron sucrose complexes in aqueous solution wherein “According to another embodiment of the invention, a pharmaceutical composition in a solid dosage form is provided comprising a pharmaceutically acceptable carrier and an iron sucrose complex” (paragraph [0090], claim 53). Newton et al. does not specifically teach a composition to have “a protective effect to a patient's kidney” but mention “Iron therapy is necessary to replenish total body iron stores in patients with iron deficiency anemia” which is interpreted as intended use. Additionally, Newton et al. cite references from kidney specific journals such as “Kidney Int.” (paragraph [0006]) and 
Regarding claim 25, Newton et al. does not teach the composition to have “a specific gravity between 1.135 and 1.165 at 20°C”.
Regarding claim 24, Newton et al. does not teach the composition to specifically comprise the iron (II) form and also to have “0.05% w/v to 0.41% w/v” of iron (II).
Regarding claim 29, Newton et al. does not teach the composition to have “a concentration of iron (II) of 0.10% w/v to 0.20% w/v”.
Regarding claim 25, “Venofer” teaches an iron sucrose composition with “Specific gravity: Approx. 1.15” (Page 3, under “Section 9: Physical and Chemical Properties”). The storage conditions for “Venofer” is 20°C-25°C (Page 2, under “Section 7: Handling and Storage”). Therefore, at 20°C, specific gravity is at approx. 1.15.  The composition is also aqueous (section 3.2).
Regarding claim 24, “Venofer” teaches an iron sucrose composition with a pH range of “10.5-11.1” (Page 3, under “Section 9: Physical and Chemical Properties”).  Such a pH range is also provided by Newton.  
Regarding claim 24, “Venofer” teaches “An iron replacement product indicated for the treatment of iron deficiency anemia in patients with chronic kidney disease (CKD).” (Page 1, under “Section 1: Identification”).
Regarding claims 24 and 29, Kratz et al. teach “a pharmaceutical composition for treatment of iron deficiency anemia, preferably by parenteral iron substitution, based on a magnetic particle dispersion” (paragraph [0022]) where one of the compositions including polysaccharide is prepared with “3.96 g of Fe(II) chloride tetrahydrate is dissolved in 200 ml of water” (example 8, paragraph [0080]) which equates to 0.198 w/v Fe(II) concentration. Additionally, see paragraph [0028] where the composition preferably comprises 0-15 wt% of bivalent iron in relation to the total amount of iron.  
One of ordinary skill in the art at the time of instant filing would have combined the teachings of Newton et al., “Venofer” and Kratz et al. because of the following reasons: All three references provide for the usage of treating iron deficiencies by iron replacement (see MPEP 2144.06 regarding art recognized equivalence for the same purpose; "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven).  Thus, one of ordinary skill in the art would have sought to combine teachings of the references to provide for other iron replacement formulations.  Both Newton et al. and Kratz et al. discuss the drug venofer and its adverse side effects. Newton et al. discuss venofer adverse effects in paragraph [0007] and Kratz. et al. discuss venofer adverse side effects in paragraph [0013]. Both of these patent documents are disclosing compositions that can be more effective and safer than Venofer. The “Venofer” reference is the safety data sheet for the conventional drug venofer itself and properties of an iron sucrose aqueous formulation. One of ordinary skill in the art at the time of instant filing would have combined the teachings of the 3 references when making a more effective and safer iron sucrose composition with pH above 10. One would modify the ferric salt used throughout Newton et al. with amounts of iron(II)/ferrous taught in Kratz et al. iron compositions with polysaccharides (such as sucrose since monosaccharides are selected from glucose and fructose which are basic components of the disaccharide sucrose) (Kratz et al. claim 5),  in examples 4, 5, 7, 8, 10, 11 where all have 0.198% w/v Fe(II) concentration (math: 3.96 g of Fe(II) in 200 mL water = 1.98 g/mL Fe(II) = 0.198% w/v Fe(II)).  Kratz also provides motivations to add and to limit "iron sucrose is present in pharmaceutically effective amount for providing a protective effect to a patient's kidney" in claim 24, since all 3 references treat iron deficiency, one of ordinary skill in the art at the time of instant filing would have utilized iron sucrose (venofer) in a composition with bicarbonate as taught by Newton et al. by the teachings of Kratz et al., which provides that iron sucrose treats iron deficiency, and since the use for the available drug venofer is an iron replacement product indicated for the treatment of iron deficiency anemia in patients with chronic kidney disease (CKD) (“Venofer”, page 1, section 1, intended use of the product), one of ordinary skill in the art would have used this composition for providing a protective effect to a kidney.  Therefore one of ordinary skill in the art at the time at the time of instant filing would have had a reasonable expectation of success in producing the claimed compositions by combining the teachings of the prior art and expecting a suitable aqueous iron sucrose and bicarbonate composition for replacing iron in subjects including those with kidney diseases.  
Response to Arguments
	Applicant makes the following arguments against the USC 103 rejection:
“The present application includes data comparing embodiments of the present invention with a commercial product Venofer®, which is equivalent to the cited Safety Data Sheet referred to as Venofer throughout. Newton teaches a process to improve Venofer that is essentially a purification process. Newton discloses a purification process for Venofer, and neither Newton nor the Venofer reference addresses this limitation. The present specification tested the iron(II) concentration of Venofer and found it to contain 3.16 mg/mL or 15.8%. In contrast, the level of iron(II) required by the claims is "a concentration of iron (II) of 0.05% w/v to 0.41% w/v." See Specification, Table 8. 
The present invention is based on the unexpected discovery that the claimed composition resulted in "elevated renal heme oxygenase 1(HO-1) relative to commercially available iron sucrose (FeS) composition sold under the brand name Venofer®". 
This argument is acknowledged but is not found persuasive. The previous office actions response to arguments section addressed why the data against Venofer is not satisfactory. Applicant seems to suggest that since Newton teaches a process to improve Venofer and claims that it is essentially a purification process, the instant data against Venofer should be applicable to Newton. Newton and Venofer are not the same products, Newton is an improved version, thus the instant data against Venofer cannot be interpreted to be also applicable to Newton. Newton discloses “A composition of iron sucrose complex comprising a narrower molecular weight distribution may yield a safer and more efficacious therapy. There exists a need for an iron sucrose complex preparative method that results in a product with narrower molecular weight distribution as compared to existing compositions” (para 12), so it is not only safer and more efficacious, it is structurally different by having a narrower molecular weight distribution. Regarding applicant’s argument that the Fe(II) concentration limitations not being met by both Newton and Venofer, applicant is correct but since the rejection is a 3 reference 103 rejection and Kratz meets this limitation, applicant’s argument is not valid.
	Applicant also argues:
“In order to cure the deficiency with respect to Venofer and Newton, the Office turns to Kratz. However, Kratz criticizes Venofer compositions: Other drug with monomeric carbohydrate iron compounds like Ferrlecit® (ferric gluconate) or Venofer® (iron sucrose) are disadvantageous in releasing aggressive ferric and ferrous iron during blood circulation phase resulting in oxidative stress and cell damage mainly in the kidneys. Kratz, ¶ [0013]. Thus, Kratz attributes oxidative stress and cell damage to kidneys to the combination of iron(Ill)(ferric) and iron(II)(ferrous) in the composition. Thus, Kratz discloses a purely ferric composition. The present claims require "the iron being present in both iron (II) and iron (Ill) form." Kratz does not teach how to make such a composition, the desirability of such composition, or the fact that such composition can elevate hemioxygenase in the kidney leading to a protective effect”. 
 	This argument is acknowledged but is not found persuasive. It is true that Kratz criticizes Venoger compositions which is further supporting of the 103 rejection where Kratz teachings are being incorporated to the teachings of Newton and Venofer to achieve a superior composition. Applicant argues that “Kratz attributes oxidative stress and cell damage to kidneys to the combination of iron(Ill)(ferric) and iron(II)(ferrous) in the composition” and cites paragraph 13 as support. Para 13 of Kratz recites “Other drug with monomeric carbohydrate iron compounds like Ferrlecit(R) (ferric gluconate) or Venofer R (iron Sucrose) are disadvantageous in releasing aggressive ferric and ferrous iron during blood circulation phase resulting in oxidative stress and cell damage mainly in the kidneys”. This statement clearly does not mean what the applicant is interpreting it as. There is no evidence in this statement suggesting the combination of ferric and ferrous is the reason for damage. Kratz simply states the Ferrlecit and Venofer compositions release aggressive ferric and ferrous iron during blood circulation phase, and does not suggest in any way that the combination should not be used. On the contrary, Kratz actually teaches using both Fe(II) and Fe(III) in its composition as discussed above in the rejection. Regarding applicant’s “Kratz does not teach how to make such a composition, the desirability of such composition, or the fact that such composition can elevate hemioxygenase in the kidney leading to a protective effect” statement, Kratz does not have to teach its composition to elevate hemioxygenase in the kidney leading to a protective effect. Applicant is reminded that the instant claim is to a composition and as long as the structural limitations of the composition is met, all claim limitations are met. Where the claimed and prior art products are identical or substantially identical in 
	If applicant includes a limitation that will overcome the above combination of references including the Newton reference, either by adding a limitation that is not found in any of the cited references or by adding a limitation that is taught away from in Newton, then applicant will overcome this rejection.  It is noted that an additional amendment may require a further search and consideration of the prior art if it was not presented previously in the claims.   Alternatively, if applicant had data to show that the claimed composition is significantly improved from the composition(s) of Newton particularly, then this will overcome this rejection.  

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.A./Examiner, Art Unit 1613           

/MARK V STEVENS/Primary Examiner, Art Unit 1613